DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III, claims 10-20 in the reply filed on 08/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 recite the limitation "the valley" in Line 4 and Lines 3 & 4 respectively.  There is insufficient antecedent basis for this limitation in the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation ‘less than 2.00 mm’, and the claim also recites ‘preferably less than 1.20 mm’, further preferably less than 0.70 mm’, ‘still further preferably less than 0.50 mm’ and ‘particularly preferably less than 0.35 mm’ which are the narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu et al. (USPG 20200094327, hereinafter ‘Muramatsu’).
Regarding claim 10, Muramatsu discloses a method for cutting machining of an end face of a workpiece W which is driven about a virtual axis of rotation with a turning tool 130 having a cutting edge. The method comprises the steps of first, rotating the workpiece about the virtual axis of rotation. The cutting edge is then brought into engagement with an end face of the workpiece, a distance from the axis of rotation. A primary transverse movement of the cutting edge is then carried out, towards the axis of rotation while the cutting edge continues to engage the in the end face of the rotating workpiece, with the result that the cutting edge is guided along a spiral work path over the end face by the superimposition of the rotation of the workpiece and of the transverse movement of the cutting edge (i.e. the X-axis feed of the tool 130). Finally, an identically directed secondary transverse movement of the cutting edge which occurs towards and away from the axis of rotation is superimposed on the primary transverse movement, said secondary transverse movement being carried out in dependence on the angle of rotation position of the workpiece (Paragraphs [0073-0074]).
Regarding claim 11, Muramatsu discloses the secondary transverse movement of the cutting edge comprises exactly one stroke consisting of a forward and a rearward movement for each revolution of the workpiece (see final row of Fig. 8).
Regarding claim 15, Muramatsu discloses the superimposition of the primary transverse movement by the secondary transverse movement along the spiral work path creates at least one indent in the direction of the axis of rotation (Paragraph [0075]).
Regarding claims 16 and 17, Muramatsu discloses the primary transverse movement being exclusively a constant speed forward movement (see e.g. the feed line in Fig. 4 illustrating a constantly-sloped forward feed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (USPG 20200094327) as applied to claims 10 and 11 above, and further in view of Gourraud (USPG 20090022554).
Regarding claims 12-14, Muramatsu does not disclose the work path having a height profile as claimed.
Gourraud discloses a turning operation wherein a workpiece with an oblique end face 3 is machined. The tool 7 is fed in direction 8 as in normal machining, however a movement in direction 9 along a height profile with at least one crest and valley as the workpiece rotates is applied to the tool. Figure 6 illustrates the tool being fed beyond the axis of rotation 4 to ensure complete material removal.
As Muramatsu describes moving the cutting tool in the feed direction(s) in order to cut the workpiece into a desired shape (Paragraph [0064]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to move the tool in a direction parallel to the axis of rotation in a height profile with at least one crest and one valley to machine an oblique face on the workpiece, if such a shape is desired. Optimizing the parameters of the stroke so that the nearest approach of the stroke to the axis of rotation occurs at the angle of rotation in which the axis of rotation is situated between the cutting edge and the valley, during which the cutting edge is moved to a point beyond the axis of rotation and into the valley and hovers in the region of the valley over the end face and is in engagement with the end face on the side opposite the valley would have been obvious to one having ordinary skill in the art at the time of filing, to ensure the workpiece is thoroughly machined (i.e. no ‘nipple’ remains at the axis of rotation as discussed in Paragraphs [0042-0043]), and a quality surface finish is maintained.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (USPG 20200094327).
Regarding claims 18 and 19, Muramatsu discloses a control section that issues the instruction(s) to operate the vibration of the various feed means (Paragraphs [0093-0095]). Muramatsu does not explicitly disclose when these control signals are issued.
However, it would have been considered obvious to one having ordinary skill in the art at the time of filing to not activate the vibration (i.e. the secondary transverse movement) outside of a limit distance of the cutting edge from the axis of rotation (i.e. a distance beyond the extent of the workpiece) to prevent wasted movement of the tool and increased processing time.
It would have further been obvious to set this limit distance to less than 0.35 mm if desired, to allow for fast travel of the tool until reaching a position very close to the workpiece or depending on the workpiece diameter.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (USPG 20200094327) as applied to claim 10 above, and further in view of Stahringer et al. (USPG 20150050864, hereinafter ‘Stahringer’).
Regarding claim 20, while the path formed by the cutting edge/workpiece interaction is inherently a spiral (given an X-axis feed of the tool), the particular spiral shape is not disclosed.
Stahringer discloses a similar machining device, wherein to ensure that all regions of the workpiece are machined, an Archimedean spiral working path is designed (Paragraph [0021]).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool path of the tool of Muramatsu to form an Archimedean spiral, as taught by Stahringer, to ensure that no portion of the workpiece is unfinished.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722